NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas               956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                          June 25, 2015

      Hon. Luis V. Saenz                          Hon. Rene B. Gonzalez
      District Attorney                           Assistant District Attorney
      964 E. Harrison                             964 E. Harrison Street, 4th Floor
      Brownsville, TX 78520-7123                  Brownsville, TX 78520
      * DELIVERED VIA E-MAIL *                    * DELIVERED VIA E-MAIL *

      Hon. Juan Angel Guerra
      Attorney at Law
      1021 Fair Park Blvd.
      Harlingen, TX 78550
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00524-CV
      Tr.Ct.No. 2013-DCL-3726-I
      Style:    $2,848.69 U.S. CURRENCY, 77 GAMBLING DEVICES, ASSORTED
                GAMBLING EQUIPMENT, PARAPHERNALIA AND PROCEEDS v. The State
                of Texas


             Enclosed please find the opinion and judgment issued by the Court on this date.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc: 445th District Court (DELIVERED VIA E-MAIL)
           Hon. Eric Garza, Cameron County District Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)